UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6789



GRADY EDWARD LLOYD,

                                            Plaintiff - Appellant,

          versus


CALVIN ANTHONY, Warden of Lee Correctional
Institution; AREVOLA THOMAS, Disciplinary
Hearing Officer; GEORGE WARDLAW, Counsel
Substitute; COUNSEL SUBSTITUTE GOFF; T. BOONE,
Administrative Worker for Disciplinary Office
at Lee Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. David C. Norton, District Judge.
(CA-99-3789)


Submitted:   September 20, 2001       Decided:   September 28, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Grady Edward Lloyd, Appellant Pro Se. John Evans James, III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, L.L.C., Sumter, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grady Edward Lloyd appeals the district court’s order granting

Defendants’ motion for summary judgment in his action filed under

42 U.S.C.A. § 1983 (West Supp 2001). We dismiss the appeal for lack

of jurisdiction because Lloyd’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

February 27, 2001.    Lloyd’s notice of appeal was filed on April 13,

2001.    Because Lloyd failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                   2